The following is an examiner’s statement of reasons for allowance: Applicants’ amendment to the claims has overcome the rejection over Koh for reasons of record. Additionally applicants’ comment regarding the combination of Kim and Koh is proper in that thermal resistance and thermal conductivity are opposites. In addition to applicants’ comments note the following taken from a section of Wikipedia (thermal resistance):   Thermal resistance is the reciprocal of thermal conductance. 
	As such for reasons consistent with that noted in applicants’ response the instant claims are no longer taught or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
6/4/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765